Title: From Benjamin Franklin to Deborah Franklin, 16 June 1763
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
New York, June 16. 1763

We left Woodbridge on Tuesday Morning and went to Eliz. Town, where I found our Children return’d from the Falls and very well: The Corporation were to have a Dinner that day at the Point for their Entertainment, and prevail’d on us to stay. There was all the principal People and a great many Ladies: after Dinner we set out and got here before dark. We waited on the Governor and on General Amherst yesterday; din’d with Lord Sterling; went in the Evening to my old Friend Mr. Kennedy’s Funeral, and are to dine with the General to day. Mr. Hughes and Daughter are well, and Betsey Holt. I have not yet seen B. Mecom, but shall to day. I am very well.
I purpose to take Sally at all Events, and write for her to day, to be ready to go in the Packet that sails next Friday Week. If there is no other suitable Company, Mr. Parker will go with her and take care of her.
I am glad you sent some Wax Candle with the Things to Boston; I am now so us’d to it, I cannot well do without it.
You spent your Sunday very well, but I think you should go oftner to Church.
I approve of your opening all my English Letters, as it must give you Pleasure to see that People who knew me there so long and so intimately, retain so sincere a Regard for me.
My Love to Mr. Rhoads when you see him, and desire he would send me an Invoice of such Locks, Hinges and the like as cannot be had at Philadelphia, and will be necessary for my House, that I may send for them. Let me know from time to time how it goes on.
Mr. Foxcroft and Mr. Parker join in Compliments to you and Cousin Lizzey. Mr. F. prays his Mama to forgive him and he will be a better Boy. I am, my dear Debby, Your affectionate Husband
B Franklin
